Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
2.	Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patented application No. 11113824.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of  the instant application discloses “obtaining, with a ranging sensor of the host vehicle, detections of multiple points on the moving object over time; determining a position of each of the detections of the multiple points on the moving object relative to a two-dimensional world coordinate system; and estimating a heading angle of the moving object based on a spatial relationship between the determined positions of the detections of the multiple points on the moving object that defines a shape, in the two-dimensional world coordinate system, of the determined positions.”; and 
claim 1 of the patented application 11113824 discloses “detecting, with a ranging sensor of the host vehicle, one or more points on the moving object over time to obtain a plurality of detections; determining, with a processor, a position of each of the detections of points on the moving object relative to a two-dimensional world coordinate system; determining, with the processor, a spatial relationship between the determined positions of the detections of points on the moving object to define a shape that encompasses the determined positions and that is in the two-dimensional world coordinate system; and determining, with the processor, an estimated heading angle of the moving object based on the spatial relationship and based on an orientation of the defined shape relative to the two-dimensional world coordinate system”.
claim 14 of  the instant application discloses “obtaining, with a ranging sensor, detections of multiple points on the moving object over time; determining a position of each of the detections of the multiple points on the moving object relative to a two-dimensional world coordinate system; and estimating a heading angle of the moving object based on: a spatial relationship between the determined positions of the detections of the multiple points on the moving object that defines a shape, in the two-dimensional world coordinate system, of the determined positions; and an orientation of the shape relative to the two-dimensional world coordinate system”; and
claim 10 of the patented application 11113824 discloses “a ranging sensor that detects one or more points on the moving object over time; and a processor that is configured to: determine a position of each of the detected one or more points on the moving object relative to a two-dimensional world coordinate system; determine a spatial relationship between the determined positions of the detected one or more points on the moving object to define a shape that encompasses the determined positions and that is in the two-dimensional world coordinate system; and determine an estimated heading angle of the moving object based on the spatial relationship and based on an orientation of the defined shape relative to the two-dimensional world coordinate system”.
claim 19 of  the instant application discloses “means for obtaining detections of multiple points on the moving object over time; means for determining a position of each of the detections of the multiple points on the moving object relative to a two-dimensional world coordinate system; and means for determining an estimated heading angle of the moving object based on a spatial relationship between the determined positions of the detections of the multiple points on the moving object that defines a shape, in the two-dimensional world coordinate system, of the determined positions”; and 
claim 17 of the patented application 11113824 discloses “detection means for detecting one or more points on the moving object over time; and determining means for determining a position of each of the detected one or more points on the moving object relative to a two-dimensional world coordinate system; determining a spatial relationship between the determined positions of the detected one or more points on the moving object to define a shape that encompasses the determined positions and that is in the two-dimensional world coordinate system; and determining an estimated heading angle of the moving object based on the spatial relationship and based on an orientation of the defined shape relative to the two-dimensional world coordinate system”.
Conclusion
3.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452 and Fax number is (571) 273-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11/29/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2665